        CASE 0:20-cv-01338-JRT-ECW Doc. 86 Filed 08/20/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Linda Tirado,                                      Case No. 20-CV-01338 (JRT-ECW)

             Plaintiff,

      v.                                          ORDER APPROVING JOINT
                                                  STIPULATION TO AMEND
City of Minneapolis; Minneapolis Chief of           SCHEDULING ORDER
Police Medaria Arradondo, in his official
capacity; Robert Kroll, in his individual
capacity; and Minneapolis Police
Department Officers John Does 1-4, in
their official and individual capacities,

             Defendants.



      This matter is before the Court on the parties’ Joint Stipulation to Amend

Scheduling Order, filed on August 19, 2021 (Dkt. 84). Based on that Stipulation, and for

good cause shown,

      IT IS HEREBY ORDERED that the Joint Stipulation is APPROVED and the

Pre-Trial Scheduling Order, ECF No. 74, is AMENDED as follows:




                                            1
CASE 0:20-cv-01338-JRT-ECW Doc. 86 Filed 08/20/21 Page 2 of 2
